DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-5 in the reply filed on 1-12-2022 is acknowledged.  The restriction is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hale (5,379,625) in view of Mizimura et al. (2019/0076902).  Hale discloses a method of making a hollow pipe workpiece (P) by upsetting an end (U-1) of the pipe in an upsetting die (D1), comprising heating an end (col. 2, lines 32-35) of the pipe workpiece in a heating unit (furnace) and applying a mandrel (M-1) to upset the end (U-1) in a flared channel (15) in the die (D-1). Regarding claim 4, Hale teaches forming a greater outer diameter (U-1) and larger thickness than the pipe middle (P) but with an equal inner diameter (Fig. 1).  Regarding claim 5, Hale teaches a greater outer diameter (33; Fig. 3) having a smaller diameter (at 50b and extending to the right, Fig. 3) which is defined by mandrel piece (40) and is of a smaller diameter than pipe middle (P).  Hale does not disclose forming both pipe ends in the upsetting die by upsetting forging both .  
Mizimura teaches an upsetting die (12; Fig. 10a) and upsetting forging both ends of the pipe workpiece (1) in a flared channel (12c) in the die (12) so that an outer diameter (1c; Fig. 10b) of both ends of the pipe is greater than a middle part outer diameter (d1).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to forge both ends in the upsetting method of Hale as taught by Mizimura in order to speed production of a pipe having flares at each end.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hale in view of Mizimura and further in view of Lynch (2,065,595).  Hale discloses repeated upsetting (col. 2, lines 58-60) but does not disclose reheating a pipe end.  Lynch teaches heating an end of a pipe blank (page 2, col. 1, lines 30-32) prior to upsetting (Figs. 4-6) and teaches multiple upsetting strokes with reheating (page 2, col. 2, lines 33-40).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to reheat the end of the pipe of Hale between successive upsetting steps as taught by Lynch in order to make the pipe end more malleable for forging.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose forming the hollow drive shaft, with the claim 3 steps in the order of turning both ends with a CNC lathe, form rolling to form splines, high frequency heat treating, cooling and quenching, 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725